Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37CFR 1.312. To ensure consideration such as amendment, it MUST be submitted no later the payment of the issue fee.

2. 	Authorization for this examiner’s amendment was given by Attorney Han Gim (Reg. No. 62,953) on May 12, 2021.

3. 	The claims have been amended as follows:

1.	(Currently Amended) A computer-implemented method for determining a location of a moved file in a computing environment, comprising:
 	receiving a file protocol uniform resource identifier (URI) for the moved file, the file protocol URI comprising:
 	a last known path to the moved file; and 
 	information usable to locate the moved file in lieu of the last known path, the information comprising one or more of:

 	a volume ID property comprising a unique ID for a first storage volume storing the moved file, or
 	a known folder property indicating if the moved file is stored in a folder known to an operating system of the computing environment;
wherein the file protocol URI is associated with an activation URI comprising a URI for activating an application associated with the moved file;
 determining whether the moved file is stored at the last known path to the file specified by the file protocol URI; 
 	responsive to determining that the moved file is not stored at the last known path specified by the file protocol URI, determining a current location of the moved file using the object ID property, the volume ID property, or the known folder property, in lieu of the last known path; 
activating the application associated with the moved file using the activation URI; and
accessing the moved file, by way of the application, at the location of the moved file.

6.	(Cancelled).

7.	(Cancelled).

8.	(Currently Amended)  A computing device, comprising:
 	one or more processors; and
:
 	receive a request for a content universal resource identifier (URI) for a renamed file, the request specifying a last known path to the renamed file on a storage volume; and
 	responsive to receiving the request,
 	locate an object identifier (ID) property for the renamed file, the object ID property comprising a unique ID corresponding to the renamed file,
 	locate a volume ID property comprising a unique ID for the storage volume,
 	determine that the renamed file is stored in a known folder,
 	create the content URI for the renamed file, the content URI comprising a file protocol URI for the renamed file having a query string comprising the object ID property, the volume ID property, or a known folder property identifying the known folder when the renamed file is stored in the known folder, 
wherein the file protocol URI is associated with an activation URI comprising a URI for activating an application associated with the renamed file; and
 	return the content URI in response to the request, whereby the content URI is usable to locate the renamed file in place of using the last known path, when the file is renamed ; and wherein the activation URI is usable to:
activate the application associated with the renamed file using the activation URI; and
access the renamed file, by way of the application, at the location of the renamed file.

is stored in an activity data structure with [[an]] the activation URI, 

11.  	(Currently Amended)  The computing device of claim 8, wherein the request for the content URI is received from an activity monitor is stored in an activity data structure with [[an]] the activation URI, 

13.  	(Currently Amended)  The computing device of claim 8, wherein the content URI is encompassed in an activity data structure, the activity data structure comprising [[an]] the activation URI 

14.  	(Currently Amended)  At least one computer storage medium having computer executable instructions stored thereon which, when executed by one or more processors of a computing device, cause the computing device to:
 	determine whether a moved or renamed file is located at a last known path specified by a file protocol URI;
wherein the file protocol URI is associated with an activation URI comprising a URI for activating an application associated with the moved or renamed file;
 	responsive to determining that the moved or renamed file is not located at the last known path specified by the file protocol URI,
 	obtain one or more parameters from a query string of the file protocol URI, the one or more parameters usable to locate the moved or renamed file in lieu of the last known path specified by a file protocol URI, and
 	determine a location of the moved or renamed file using the parameters from the query string of the file protocol URI; 
cause an activation of the application associated with the moved or renamed file using the activation URI; and
 	cause an access of the moved or renamed file to be made, by way of the application, at the determined location of the moved or renamed file.

Allowable Subject Matter
 	Claims 1-5 and 8-20 are allowed. Claims 6-7 are cancelled.
 	The following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as
recited in the applicant’s independent claims, “receiving a file protocol uniform resource identifier (URI) for the moved file, the file protocol URI comprising: a last known path to the moved file; and information usable to locate the moved file in lieu of the last known path, the information comprising one or more of: an object identifier (ID) property comprising a unique ID for the moved file, a volume ID property comprising a unique ID 

 	The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”




Conclusions/Points of Contacts.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163